Howell, J.
This ease presents the questions of fact, whether or not plaintiff was employed as clerk by the year, and defendants had good cause to discharge him.
After an examination of the evidence, we concur in the conclusion of tho district judge, that lie was so employed, and that lie was discharged without sufficient 'cause.
The positive testimony of plaintiff, as to the term of the engagement is supported by the letter of the defendants, informing him. of their decision to reduce his salary from $1500 to $1000 per annum, which also shows that the only reason for this reduction was to curtail expenses. Because of plaintiff’s refusal to acquiesce therein, he was discharged.
This view of the case renders it unnecessary to consider the hills of exception in the record.'
Judgment affirmed.